Citation Nr: 0411263	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  98-05 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had various periods of active duty for training 
(ACDUTRA) as a member of the United States Marine Corps Reserve 
from January 1971 to December 1990, with the most recent period of 
ACDUTRA from June 1990 to December 1990.  He also served on active 
duty in the Persian Gulf from December 1990 to April 1991, and he 
remained on active duty until May 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 1997 rating decision in which the RO, inter 
alia, denied service connection for hypertension.  The veteran 
filed a notice of disagreement (NOD) in January 1998, and a 
statement of the case (SOC) was issued in February 1998.  The RO 
received the veteran's substantive appeal in March 1998.  

In January 2000, the Board remanded this matter to the RO for 
arrangement of an RO hearing; such hearing was accomplished in 
June 2000.  Also, in a June 2000 statement, the veteran withdrew 
from appeal the matters of service connection for a skin 
condition, hair loss, and fatigue, also denied in December 1997, 
and for which an appeal previously had been perfected.  Hence, the 
only issue remaining before the Board is that noted on the title 
page of this decision.  


FINDINGS OF FACT

1. The veteran was diagnosed with hypertension in November 1990, 
during a period of ACDUTRA from June 1990 to December 1990. 

2.  The veteran currently has hypertension.






CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for hypertension are met.  38 
U.S.C.A. §§ 101, 106, 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and its implementing regulations 
essentially include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the part of 
VA to notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the claimant 
what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the VCAA 
and its implementing regulations, and in view of the Board's 
favorable disposition of the claim on appeal, the Board finds all 
notification and development actions needed to fairly adjudicate 
that claim have been accomplished.

II. Background

The veteran had various periods of ACDUTRA from January 1971 to 
December 1990 as a member of the United States Marine Corps 
Reserve, to include a period from .  His most recent period of 
ACDUTRA was from He also served on active duty with the Marines in 
the Persian Gulf from December 1990 to April 1991, and he remained 
on active duty until May 1991.

In June 1990 the veteran commenced a period of ACDUTRA that 
continued through December 1990.  At the beginning of this time 
period, service medical personnel certified that there had been no 
significant change in the veteran's physical condition since his 
last physical examination, and that he was considered physically 
qualified for ACDUTRA.  During this period of ACDUTRA, the 
veteran's private treating physician, Daniel Jones, M.D., 
diagnosed hypertension in November 1990.  That record of treatment 
further noted that the veteran's blood pressure had been 
consistently high for the past month, and that the veteran had 
been prescribed Prinivil.  A December 1990 record of treatment 
notes that the veteran was sent a letter regarding his elevated 
blood pressure; the veteran's claims file includes a copy of such 
letter from this physician.

The veteran entered active duty in December 1990.  Service medical 
records from December 1990 document the veteran's recent diagnosis 
of hypertension and prescription of medication to moderate his 
blood pressure, and the fact that he was tolerating the medication 
well and without side effects.  

Additional medical records from Daniel Jones, M.D., dated from May 
1991 to September 1996, and records from the VA Medical Center 
(VAMC) in Salem, Virginia, dated from June 1994 to October 2000, 
document the veteran's continued symptoms of and treatment for 
hypertension following his service.  In a September 1996 letter, 
Dr. Jones stated that the veteran's blood pressure readings were 
normal up until November 1990, and that the veteran's onset of 
hypertension in 1996 was presumably due to stress in anticipation 
of scheduled active duty in the Persian Gulf. 

On VA examination in September 1994, the veteran was diagnosed 
with hypertension, under fair control, and he was diagnosed with 
hypertension again on subsequent VA examination in September 1997.  

In a December 1997 rating decision, the RO denied the veteran's 
claim for service connection for hypertension.

After perfecting an appeal of the RO's December 1997 denial of 
service connection, in September 1998, the veteran submitted 
statements from family members and from his spouse, each stating 
that the veteran's symptoms of hypertension began after he 
commenced ACDUTRA in June 1990, and that at the same time these 
symptoms were occurring the veteran was experiencing stress due to 
his upcoming scheduled active duty in the Persian Gulf.

In January 1999, the veteran submitted a copy of a document 
listing various blood pressure readings by day and month, which 
the veteran identified as a record completed by a medical corpsman 
during his ACDUTRA, from June 1990 to December 1990, and he 
further stated that the listed blood pressure readings were taken 
on days of reserve drills.  The copy submitted of this record 
listed dates for when these readings were taken of September 21st 
to November 26th, but did not include a year, and also did not 
include the identity of the treatment provider.  In April 1999, 
the RO requested that the veteran provide a more comprehensive 
copy, or original, of this document, and the claims file does not 
include such improved copy or original, nor is there any 
indication whether such improved copy or original was available to 
the veteran. 

In January 2000, the Board remanded this matter for the veteran to 
testify during a hearing at the RO.

During the June 2000 RO hearing, the veteran indicated that he 
first received a diagnosis of hypertension during his ACDUTRA, 
that he continued to received treatment for hypertension during 
and immediately following active duty, and that he currently has a 
hypertension condition.   





III. Analysis

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by a veteran's active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  
 
Service connection may presumed, for certain chronic diseases, 
such as cardiovascular disabilities, to include hypertension, 
which develop to a compensable degree (10 percent for 
hypertension) within a prescribed period after discharge from 
service (one year for hypertension), even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
3.307, 3.309 (2003).
 
The Board observes that, with respect to the veteran's ACDUTRA, 
the applicable laws and regulations permit service connection only 
for a disability resulting from a disease or injury incurred in or 
aggravated in the line of active duty for training.  See 38 
U.S.C.A. § 101(22), (24) (West 2002); 38 C.F.R. § 3.6 (2003).  

Considering the evidence of record in light of the above-criteria, 
and affording the veteran the benefit of the doubt (see 38 
U.S.C.A. § 5107(b), 38 C.F.R. § 3.102), the Board finds that the 
criteria for service connection for hypertension are met.  

Medical records reflect what appears to be the first diagnosis of 
hypertension during a period of ACDUTRA, from June 1990 to 
December 1990.  Treatment records from Daniel Jones, M.D., private 
physician, document a diagnosis of hypertension in November 1990, 
and no medical records establish that the veteran had any symptoms 
of hypertension prior to November 1990.  Moreover, in his letter 
of September 1996, Dr. Jones further indicated that the veteran 
did not show symptoms of hypertension until November 1990, and 
that the veteran's symptoms at this time were likely precipitated 
by his preparation for upcoming active duty.  According to the 
veteran, an undated copy of blood pressure readings taken by a 
medical corpsman, as from during the period of ACDUTRA in 
question.

The Board also notes that service medical records from the 
veteran's period of active duty, beginning in December 1990, 
include notations that he had recently been diagnosed with 
hypertension.  More current evidence, to include the reports of VA 
examinations in September 1994 and September 1997, and additional 
VA and private medical treatment records following service, 
reflect that the veteran continues to suffer from hypertension.  

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102.     

Given the November 1990 diagnosis of hypertension, a chronic 
disease, during an approximately six-month long period of ACDUTRA, 
continuing problems with hypertension thereafter (to date), and 
resolving all reasonable doubt on the question of the initial 
diagnosis of hypertension in the veteran's favor, the Board finds 
that the criteria for service connection for hypertension are met.  
Id.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for hypertension is granted.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



